IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
NATALIE MATHER,
Plaintiff, No. CV-20-72-H-SEH
Vs.
ORDER
ST. PETER’S HOSPITAL,
Defendant.

 

 

The Court’s Scheduling Order of March 3, 2021, inter alia, directed
Plaintiff to file a preliminary pretrial statement including pretrial disclosures by
April 2, 2021.’ None was filed.

Plaintiffs responses to Defendant’s discovery requests due May 8, 2021,
were not provided.’

Plaintiff has patently failed and refused to comply with the orders of the

Court and to respond to disclosure requirements required by the Federal Rules of

 

' See Doc. 26.

* See Doc. 54.
Civil Procedure.

The Court may dismiss an action if a party “fails to obey an order to provide
or permit discovery, including an order under Rule 26(f).”? Plaintiff, without
explanation or justification, has failed: (1) to comply with this Court’s Scheduling
Order;’ (2) to provide initial disclosures to Defendant; and (3) to respond to
Defendant’s discovery requests.

Dismissal is warranted.

ORDERED:

This action is DISMISSED. Each party shall bear their own costs and

attorney fees.

s¥
DATED this _a/ * day of June, 2021.

SAM E. HADDON
United States District Judge

 

3 Fed. R. Civ. P. 37(b)(2)(A)

* Doc. 26; see also Doc. 26 at 6.
